Citation Nr: 1021799	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-28 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to April 
1970, and his decorations include the Combat Infantryman 
Badge. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the above claims. 

The Board notes that, in an August 2006 statement, the 
Veteran requested a hearing before a Veterans Law Judge at 
the Central Office in Washington, DC, and as such, he was 
scheduled for a Central Office hearing in November 2009.  
Significantly, however, in an October 2009 letter, the 
Veteran reported that he no longer wished to appear at a 
hearing before a Veterans Law Judge and requested that the 
Board proceed with his appeal based on the evidence of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

In statements, the Veteran has reported that his PTSD has 
worsened since the most recent VA examination, which was 
conducted in April 2003.  As such, VA is required to afford 
him a contemporaneous VA examination to assess the current 
nature, extent, and severity of his PTSD.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand this claim.  

As this case must be remanded for the foregoing reason, 
copies of any recent treatment records from the Alexandria, 
Louisiana, VA treatment facility should also be obtained on 
remand.  See 38 U.S.C.A. § 5103.  

Because the issue of entitlement to a TDIU is inextricably 
intertwined with the issue of whether the Veteran is entitled 
to an increased rating for PTSD, currently evaluated as 50 
percent disabling, the issue of entitlement to a TDIU is 
deferred pending the adjudication of the Veteran's PTSD 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of any recent 
treatment records regarding the Veteran's 
PTSD from the Alexandria, Louisiana, VA 
Medical Center, dated since July 2006.

2.  Thereafter, schedule the Veteran for 
a VA psychiatric examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests should be performed.  

Following examination of the Veteran, the 
examiner should identify what symptoms, 
if any, the Veteran currently manifests 
or has manifested in the recent past that 
are attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.

The examiner must also discuss the 
effect, if any, of the veteran's PTSD on 
his social and industrial adaptability.  
The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM- 
IV) and explain the significance of the 
score.

The examiner should also state whether 
the Veteran's PTSD renders him unable to 
secure or follow a substantially gainful 
occupation.  Consideration may be given 
to the Veteran's level of education, 
special training, and previous work 
experience when arriving at this 
conclusion, but factors such as age or 
impairment caused by nonservice-connected 
disabilities are not to be considered.

All findings, conclusions, and opinions 
must be supported by a clear rationale.

3.  Review the examination report 
obtained above to ensure that the remand 
directives have been accomplished.  If 
all questions posed are not answered or 
sufficiently answered, return the case to 
the examiner for completion of the 
inquiry.  

4.  Finally, reconsider the Veteran's 
appeal.  If the benefits sought on appeal 
are not granted, issue a supplemental 
statement of the case and the Veteran 
should be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

